Title: Robert R. Livingston to Virginia Delegates, 15 March 1783
From: Livingston, Robert R.
To: Virginia Delegates


Gentlemen
Office for Foreign Affairs15th: March 1783
I have the honor to enclose a translation of a Memorial from Lewis Auby transmitted to me by Dr. Franklin with a letter from the Count De Vergennes accompanying it; which I pray you to submit to your Common Wealth in such way as will most probably procure him the releif he requires, if the State of their accounts with Mr. Pennet will afford them the means
I have the honor to be Gentlemen with great Respect your most obed humble servt
Robt R Livingston
